Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
	The amendment filed on 1/8/2021 under 37 CFR 1.116, in reply to the final rejection, has been considered and is entered but is not deemed to place the application in condition for allowance.

	Claims 33, 46, and 50 are amended. Claim 45 is cancelled.  Claims 33-44 and 46-52 are pending.  Prosecution of these claims is closed.

	Applicant’s request to reconsider the finality of the previous office action is noted.  Applicant argues that the examiner did not need to issue an advisory action indicating that the new claims filed on 5/18/2020 would not be entered.  Applicant argues that while MPEP 706.07 does allow for a first action final after RCE, that the submission of new claims precludes issuance of a first final office action.  
	It would have been impossible to file an advisory action indicating new claims would not be considered because applicant did not file an after-final amendment.  Applicant chose to file an RCE, reopening prosecution.  Therefore, the claims were necessarily entered.  This is not relevant to whether a first action final is appropriate after RCE.  Applicant is incorrect in their assertion that new claims preclude a first action final.  The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Claim Rejections Withdrawn
The rejection of claim 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  The cancellation of the claim renders the rejection moot.

Claim Rejections Maintained
The rejection of claims 33-44 and 46-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.
Applicant’s arguments are based on the amendment of claim 33 to include the limitation “wherein the obesity associated diseases are diabetes, atherosclerosis, or cardiovascular disease.”  This limitation was already in claim 45, which was included in this rejection prior to cancellation of the claim.  
Applicant argues that the examples showed that the TF01 group had significantly reduced weight gain and reduced body-fat ratio increase after treatment compared to the Fat model group, which suggests the composition is capable of interfering with the weight gain of the obese subject, leading to a reasonable expectation of weight decrease in obesity. 
This is not persuasive.  Applicant’s argument is that the TF01 group got fatter, but did not get as fat as the other group.  This does not show that the TF01 group would have a decrease in weight. It literally shows that the TF01 group had an increase in weight.
Applicant argues that the TF01 group exhibits decreased cholesterol and triglycerides after treatment, compared to the Fat model group.  Applicant asserts that increased cholesterol and triglyceride are related to development of atherosclerosis and that the results show that the Butyribacter can lower blood lipid and reduce the related indicators of atherosclerosis related diseases.
This is not persuasive.  Applicant’s argument is really that the TF01 group had increases in cholesterol and triglycerides, but did not have as high an incrase as the other group.  This does not show that the TF01 group would have a decrease in cholesterol are triglycerides. It literally shows that the TF01 group had an increase in cholesterol and triglyceride.  
Applicant argues that the examples show that the TF01 group displays significantly decreased leptin and MCP-1 compared to the Fat model group. Applicant further asserts that the in vivo and that serum MCP-1 was decreased after treatment with TF01, which is helpful to improve insulin resistance and can reduce the risk of atherosclerosis and cardiovascular disease.  
This is not persuasive.  The results do not actually show any animal had a decrease in anything.  They show that the TF01 group had lower leptin and MCP-1 than the other groups.  The difference was very slight compared to the control group. But, there was only a one-time measurement so no decrease or increase can be shown.  More importantly, the results do not show any alteration in leptin resistance or sensitivity.  Leptin resistance encompasses a complex pathophysiological phenomenon with a number of potential research lines and no direct correlation has been shown between applicant’s results and “treatment” of any disease.

Conclusion
Claims 50-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645